Citation Nr: 1019958	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entititlement to service connection for a right ear 
hearing loss disability.

2.  Entititlement to service connection for a left ear 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 
20.900(c) (2009). 

The appellant served in training status with Reserve 
components from April 1950 to April 1958.  He has not served 
in "active military service" and has not achieved 
"veteran" status. 

The term "active military, naval, or air service," includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from myocardial 
infarction or cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a) (2009).

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that denied service connection for a 
bilateral hearing loss disability.   

In April 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Service connection for a left ear hearing loss disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service treatment reports (STRs) do not 
reflect a right ear hearing loss disability.

2.  Private audiometric testing showed a right ear hearing 
loss disability in November 1988.

3.  Competent medical evidence dissociates a right ear 
hearing loss disability from noise exposure or hyperbaric 
chamber training during naval training. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred while in 
training status with Reserve components.  38 U.S.C.A. 
§§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the notice 
provided in November 2007 addressed the rating criteria and 
effective date provisions that are pertinent to the claim. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available clinical records.  The claimant 
testified at a hearing before the undersigned Veterans Law 
Judge.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002)

Service Connection for a Right Ear Hearing Loss Disability 

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by STRs, or for which a claimant 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).

The Court has addressed whether the presumptive service 
connection provisions for an appellant who served on active 
duty for training is entitled to the benefit of the 
presumptions for chronic diseases set forth at 38 C.F.R. §§  
3.307, 3.309 involves "no less than four distinct but 
interlocking substantive and definitional statutes."  First, 
according to 8 U.S.C.A. § 1112, the individual must have 
served 90 days or more during a period of war.  Second, 
38 U.S.C.A. § 1137, extends that provision to any active 
military service after December 31, 1946.  Third, 38 U.S.C.A. 
§ 101 (2) defines "veteran" as one who served in the active 
military service and who was discharged under conditions 
other than dishonorable.  Fourth, 38 U.S.C.A. § 101 (24) 
defines active military service to include any period of 
active duty for training during which the individual was 
disabled or died from disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty.  

The Court concluded that, according to this statutory 
interpretation, "veterans" entitled to the presumptions 
include those who: "(2) were disabled or died from disease 
or injury incurred in or aggravated in line of duty during 
active duty for training."  Biggins, at 478.  Because the 
appellant has not achieved "veteran" status, the 
presumptive service connection provisions for chronic disease 
(assuming that sensorineural hearing loss represents an 
organic disease of the nervous system) do not apply. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary [of VA] posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2009), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

The STRs reflect that in April 1950, right ear hearing was 
"15/15," as measured by whispered voice test.  A June 1954 
STR notes that right ear hearing remained normal.  

There was no further hearing test until October 1969.  The 
October 1969 private tympanogram shows normal right ear 
hearing.  

A November 1988 private evaluation reflects bilateral high 
tone sensorineural hearing loss disability with a conductive 
loss in the left ear only.  In November 1988, a private 
physician discussed a pop in the left ear that had reportedly 
been felt by the appellant in 1950 or 1951 while undergoing 
hyperbaric chamber training.  Appellant reported left ear 
hearing loss from that time, but did not mention any right 
ear hearing loss.  

In March 2009, the appellant testified before the undersigned 
Veteran's law judge that he had no hearing problems prior to 
military service.  He testified that he completed two 
training cruises aboard submarines in 1950 and 1951.  He 
recalled ear pain after a decompression chamber training 
session that disqualified him from further submarine duty.  
He testified that he had no exposure to loud noise after 
military service. 

In July 2009, a VA audiologist evaluated the appellant's 
hearing and found a bilateral hearing loss disability.  The 
audiologist dissociated right ear hearing loss from any 
period of Naval training on the basis that the right ear was 
normal at the end of Naval training and still normal during 
the October 1969 hearing test.  This medical opinion is 
persuasive, as it is based on accurate facts and is supported 
by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value). 

In this case, the appellant's right ear hearing loss did not 
meet VA's standards for a hearing loss disability at the time 
of separation from active service.  Whether some upward 
shifting of hearing thresholds during military service might 
have occurred cannot be determined, as the "whispered 
voice" method of hearing evaluation is the sole method used 
to evaluate hearing during military service.  It is clear, 
however that the appellant's right ear hearing loss meets 
VA's disability requirements now.  

The appellant's discharge documents reflect training with 
submarine forces where noise exposure has not been alleged, 
but hyperbaric-chamber training has been alleged.  His 
statements and testimony concerning pressure on his tympanic 
membranes are credible, as they are consistent with his 
service record.  However, no health professional has 
attributed any right ear hearing loss to this event and, in 
fact, the July 2009 VA examiner found it "unlikely" that 
such an event would cause hearing loss.  The Board concludes 
therefore that there is no medically sound basis to attribute 
a right ear hearing loss to hyperbaric chamber training in 
service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a right ear hearing 
loss disability must be denied.  


ORDER

Service connection for a right ear hearing loss disability is 
denied.


REMAND

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

The STRs reflect that in April 1950, left ear hearing was 
"15/15," as measured by whispered voice test.  A June 1950 
STR notes diminished left ear of "5/15" to whispered voice 
with low auditory acuity.  A June 1954 STR notes that hearing 
was normal in both ears, that is, each ear showed 15/15 
hearing to whispered voice.  An October 1969 private 
audiometric report shows a marked hearing loss on the left 
side.  The date of onset or etiology of this hearing loss was 
not discussed.  The next ear examination was performed in 
November 1988.  

In November 1988, a private physician discussed a pop in the 
left ear that had reportedly been felt by the appellant in 
1950 or 1951 while undergoing hyperbaric chamber training.  
Appellant reported left ear hearing loss from that time.  

In July 2009, a VA audiologist evaluated the appellant's 
hearing and found a bilateral hearing loss disability.  The 
audiologist disqualified herself/himself from offering an 
opinion concerning left ear hearing loss because of a history 
of other left ear pathology.  The audiologist recommended an 
ear-nose-throat specialist.  

In Hyder v. Derwinski, 1 Vet. App. 221 (1991), the Court held 
that VA's duty to assist includes further examination by a 
specialist, when recommended by VA's own physician.  Because 
a VA examiner has recommended further exploration of the 
etiology of any left ear hearing loss, VA should attempt to 
obtain such an opinion.  See also 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  VA should forward the claims files to 
an ENT, ear-nose-throat specialist.  The 
physician should review the pertinent 
medical history and then address whether 
it is at least as likely as not (50 
percent or greater probability) that a 
left ear hearing loss disability was 
caused by or aggravated by submarine 
duty, including hyperbaric chamber 
training.   

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  The 
appellant may be examined if necessary.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should re-
adjudicate the service connection claim.  
If the benefit sought remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the appellant is 
required until he receives further notice; however, the 
appellant is advised that failure to report for examination, 
without good cause, may have adverse consequences on his 
claim.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


